                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


WELLS FARGO PRACTICE FINANCE, A
DIVISION OF WELLS FARGO BANK,
N.A.,

                Plaintiff,
                                                    Civil Action No.
vs.

ASHLEY BROWN, DDS, PLLC, and
ASHLEY GENEE BROWN,

                Defendants.


                                         COMPLAINT

          Plaintiff, Wells Fargo Practice Finance, a division of Wells Fargo Bank, N.A., its

successors, predecessors and assigns (“WFPF”), hereby brings this action against Ashley Brown,

DDS, PLLC and Ashley Genee Brown (collectively “Defendants”), and respectfully alleges as

follows:

                                JURISDICTION AND VENUE

          1.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) in that the amount in

controversy is in excess of $75,000, exclusive of interest and costs, and there is diversity

between the parties.

          2.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2).

                                         THE PARTIES

          3.    WFPF is located in California and is an operating division of Wells Fargo Bank, a

national banking association chartered under the laws of the United States of America with its




#71132808_v2
main office and principal place of business in Sioux Falls, South Dakota, and is therefore

deemed to be a citizen of the State of South Dakota for diversity jurisdiction purposes.

       4.      Defendant, Ashley Brown, DDS, PLLC (the “Practice”) is a Texas professional

limited liability company, with its principal place of business located in Houston, Texas, which

premises are located in the Southern District of Texas, and is therefore deemed to be a citizen of

the State of Texas for diversity jurisdiction purposes.

       5.      Defendant, Ashley Genee Brown (“Brown”), is a resident of Houston, Texas.

                   THE LOAN DOCUMENTS AND THE COLLATERAL

       6.      At all relevant times, the Practice operated a dental practice in Houston, Texas.

       7.      On information and belief, the Practice currently does business under the fictitious

name Infinite Smiles Family Dentistry at 1333-C Old Spanish Trail, Houston, Texas 77054.

       8.      On December 4, 2015, WFPF and the Practice entered into a Master Loan and

Security Agreement Number 3024029, (the “Master Agreement”), a copy of which is attached as

Exhibit A.

       9.      WFPF and the Practice entered into a Loan Schedule to Master Loan and Security

Agreement Number 3024029-001 (the “Schedule”), attached as Exhibit B, whereby WFPF

agreed to lend funds to the Practice under the Master Agreement and the Practice agreed to repay

the funds by making monthly payments to WFPF.

       10.     Under the Master Agreement, the Practice granted WFPF a security interest in all

property described in the Schedule which includes all of its: (a) accounts, chattel paper, and other

rights to payment, whether then owned or thereafter acquired; (b) all of its inventory, whether

then owned or thereafter acquired; (c) all of its equipment, whether then owned or thereafter

acquired; (d) all of its general intangibles and contract rights, including without limitation all



                                                 2
patient records and patient charts, whether then owned or thereafter acquired; and (e) all of its

substitutions and replacements for and products of any of the foregoing personal property,

together with all accessions, attachments, parts and modifications, and repairs then or thereafter

attached or affixed to or used in connection with any such personal property (collectively, the

“Practice Collateral”).

       11.     This Practice Collateral includes all of the Practice’s equipment, account

receivables, and general intangibles, including all patient records and charts.

       12.     WFPF protected its liens and security interests against the Practice Collateral by

filing a UCC-1 Financing Statement number 150039790458 on December 17, 2015 (the “UCC

Financing Statement”), a copy of which is attached hereto as Exhibit C.

       13.     Finally, Brown entered into a Secured Guaranty attached as Exhibit D (the

“Secured Guaranty”). The Secured Guaranty also conveys a blanket lien on Brown’s assets

described therein (the “Brown Collateral”) as collateral for the loan under the Master Agreement,

which was also perfected by the UCC Financing Statement. The Practice Collateral and Brown

Collateral are collectively referred to as the “Collateral.”

       14.     WFPF is currently the holder and owner of the Master Agreement, Schedule, and

Secured Guaranty, and the indebtedness due thereunder.

                                          COUNT I
                            (Breach of Contract against the Practice)

       15.     WFPF realleges and incorporates by reference paragraphs 1 through 14 above.

       16.     On May 15, 2019 the Practice defaulted under the Master Agreement when it

failed to make the required monthly payments due under the Master Agreement (the “Default”).

       17.     After the Default, WFPF declared the entire balance under the loan documents to

be immediately due and payable. As if October 28, 2019, the payoff amount was $268,868.84

                                                   3
which continues to increase by $35.05 daily, plus attorneys’ fees, costs and any other amounts

accruing thereafter under the loan documents.

        18.     Despite WFPF’s demand, the Practice has failed to cure the Default.

        19.     WFPF has performed all conditions precedent on its part, to the extent that there

are any, under the loan documents.

        WHEREFORE, WFPF requests judgment against Defendant Ashely Brown, DDS, PLLC

in an amount not less than $268,868.84 (plus $35.05 per diem since October 9, 2019), plus

attorneys’ fees, costs and any other amounts due under the loan documents, and for any further

relief that is appropriate and just.

                                            COUNT II
                                (Breach of Contract against Brown)

        20.     WFPF realleges and incorporates by reference paragraphs 1 through 19 above.

        21.     On May 15, 2019 Brown defaulted under the Secured Guaranty when she failed to

cure the Default after the Practice’s Default was called by WFPF.

        22.     Despite WFPF’s demand, Brown has failed to comply with her obligations under

the Secured Guaranty and cure the Default.

        23.     WFPF has performed all conditions precedent on its part, to the extent that there

are any, under the loan documents.

        WHEREFORE, WFPF requests judgment against Defendant Ashely Genee Brown in an

amount not less than $268,868.84 (plus $35.05 per diem since October 9, 2019), plus attorneys’

fees, costs and any other amounts due under the loan documents, and for any further relief that is

appropriate and just.




                                                4
                                          COUNT III
                                 (Replevin against Defendants)

       24.     WFPF realleges and incorporates by reference paragraphs 1 through 23 above.

       25.     By reason of the Default, WFPF is entitled to immediate possession of its

Collateral.

       26.     Upon information and belief, the in-place in-use value of the aforementioned

collateral is an amount less than the amount due from Defendants.

       27.     A description of the collateral is set forth in the loan documents described above.

       28.     The tangible portion of the Collateral, or certain portions of it, are presently in

Defendants’ possession and control.

       29.     Pursuant to the loan documents described above, WFPF has a right to recover its

Collateral.

       30.     None of the subject property has been taken for a tax, assessment, or fine pursuant

to law or under an execution or attachment.

       WHEREFORE, WFPF requests judgment against Defendants for possession of its

Collateral, plus interest, attorneys’ fees, costs and any other amounts due under the loan

documents, and for any further relief that is appropriate and just.

                                          COUNT IV
                                (Foreclosure of Security Interest)

       31.     WFPF realleges and incorporates by reference paragraphs 1 through 30 above.

       32.     This is an action to foreclose a lien on personal property which WFPF asserts in

the alternative to Count III above.

       33.     WFPF, filed the UCC Financing Statement as to its Collateral with the Texas

Secretary of State.



                                                 5
       34.     All conditions precedent to the perfection of WFPF’s security interest in its

Collateral, to WFPF’s right of recovery as alleged, and to the foreclosure of WFPF’s security

interest as described above have been performed or have occurred.

       35.     WFPF has declared Defendants in default under the Master Agreement and

Secured Guaranty.

       36.     By reason of the above, WFPF has a valid and perfected lien on the Collateral for

the sum of $268,868.84, with additional interest, attorneys’ fees, and other charges accruing.

       WHEREFORE, in the alternative to Count III, WFPF requests that its security interest be

foreclosed, the Collateral be sold under the judgment of this Court, that the proceeds of the sale

be applied toward the satisfaction and payment of the expenses of sale, plus interest, attorneys’

fees, costs and any other amounts due under the loan documents, and for any further relief that is

appropriate and just.

                                             Respectfully submitted,

                                             HOLLAND & KNIGHT

                                             /s/ Annapoorni R. Sankaran
                                             ANNAPOORNI SANKARAN
                                             Texas Bar No. 24071918
                                             S.D. Tex. No. 1097856
                                             Andrea James
                                             Texas Bar No. 24092571
                                             S.D. Tex. No. 3124869
                                             1100 Louisiana Street, Suite 4300
                                             Houston, TX 77002
                                             Telephone: 713-244-8158
                                             e-mail: anna.sankaran@hklaw.com
                                             e-mail: andrea.james@hklaw.com

                                             ATTORNEYS FOR PLAINTIFF
                                             WELLS FARGO PRACTICE FINANCE,
                                             A DIVISION OF WELLS FARGO BANK, N.A.



                                                6
